



COURT OF APPEAL FOR ONTARIO

CITATION: Strudwick v.
    Applied Consumer & Clinical Evaluations Inc., 2014 ONCA 588

DATE: 20140815

DOCKET: C58588

Doherty, Laskin and Epstein JJ.A.

BETWEEN

Vicky Karen Strudwick

Plaintiff (Respondent in Appeal)

and

Applied Consumer & Clinical Evaluations Inc.

Defendant (Appellant)

Peter M. Callahan, for the defendant (appellant)

C. Du Vernet and Carlin McGoogan, for the plaintiff (respondent)

Heard:  August 14, 2014

On appeal from the order of Justice Spence of the Superior
    Court of Justice, dated March 10, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appeal turns on whether the motion judges finding that the conduct
    of the defendant reveal a litigant who has no real interest in going to trial
    but simply wishes to delay for as long as possible can be set aside as
    unreasonable.

[2]

In our view, the finding is justified on the record.  Counsel does not
    take issue with the motion judges characterization of the specific complaints
    raised on the motion about the pleadings as an exercise in clutching at trivialities. 
    In our view, that characterization speaks volumes about the overall conduct of
    the defence.

[3]

The finding of the motion judge was not unreasonable.  That finding was
    central to his refusal to set aside the noting in default.  We not interfere
    with his order.

[4]

The appeal is dismissed.

[5]

Costs are awarded on a partial indemnity basis fixed at $8,000,
    inclusive of taxes and disbursements.


